Citation Nr: 1423730	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The claims of service connection for a hearing loss disability and for tinnitus are REMANDED to an Agency of Original Jurisdiction. 


REMAND 

On VA examination in January 2009, the Veteran gave a history of right middle ear surgery.  The diagnosis was mixed hearing loss in the right ear, conductive and sensorineural, and sensorineural hearing loss in the left ear.  As the records of treatment of the right ear are material to the claim of service connection for a bilateral hearing loss disability, further development under the duty to assist is needed. 

The Board is deferring a decision on the claim of service connection for tinnitus until the claim of service connection for a bilateral hearing loss disability is finally adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the private medical records, pertaining to right ear surgery in the 1990s or earlier. 



2.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that current the hearing loss disability in the left ear or right ear or both is due to noise exposure in service consistent with the Veteran's duties in a fire control center for Hawk missiles.

In formulating the opinion, the VA examiner is asked to consider that:

a).  On pre-induction audiograms in August 1964 and October 1965, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 20 decibels or less in each ear, except for a 25 decible loss at 3000 Hz in the right ear, after conversion to the International Standards Organization (ISO) units. 

On the separation audiogram in November 1967, the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 20 decibels or less in each ear, except for a 30 decibel loss in the right ear at 4000 Hz and a 30 decibel loss in the left ear at 3000 Hz under ISO units.







b). The Veteran is competent to describe impaired hearing even though there may be no contemporaneous documentation of hearing loss by audiogram in service or immediately following service. 

c).  After service the Veteran had right middle ear surgery in the 1990s or earlier.

d)  Mixed hearing loss in the right ear and sensorineural hearing loss in the left ear was first documented in 2008, when the Veteran was 62. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss unrelated to noise exposure in service, such as ear surgery, occupational or recreational noise exposure, age, or hearing loss presented in an unusual manner inconsistent with noise exposure in service and that noise exposure in service is not more likely than any other etiology to cause hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 







3.  After the development is completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_____________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




Department of Veterans Affairs


